l Case 2:18-CV-01303-.]S-AKT Document 34 Filed 02/12/19 Page 1 of 9 Page|D #: 174

UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF NEW YORK

 
 
 

Douglas C Palmer Theodore Roosevelt Federal Courthouse

Clerk of Court E\_nanuel Cellar Feg§ral Cou;tl:ou£;e

Qd“w\ l l

- amc NY nzoi

Br_enna Mahoney “J’l’é) 613_22.,0
CluefDeputy F 1 L F D

CEED A.lfonse D’Amaro Federal Courthouse

1N cLERK'S"oFH
Ca‘°l M°Mah°“ U_S_ D\sTRiCT COURT

Chf=f ncqu tv cedi‘.’§ii”;‘§‘?§
~A' FEB 1 2 2019 . “" 4 P,o ss §§§3 ii§'£o°?é
oFF\cE se ls-cv»lso tJS`)ci/srr)
Dearpm nuth LONG lSLAND §
'I'he enclosed _OlM_§_j[D_QC\i_ is/are being returned without docketing or consideration for the following
reason(s): _

( ) The docket number and/oc- judges’ initials are incorrect or missing.
( ) ¥our signature is required on all papers Eled with the Court. Please sign wherever an “X” appears.
( ) ‘I'hese papers appear to be intended for another court or agency.

.( ) Papers cannot be filed without indicating that they have been served on all parties in your action, or their
attorneys This office will not forward copies of your papers to other parties or their counseL An affirmation
of service form is enclosed

( ) Your papers do not meet the minimum requiremean for:
( ) Legibility: please type or print clearly.
( ) Language: only Engli_sh is acceptable
( Porm or Content: See forms/instructions enclosed
( Please indicate the documents you served on your affirmation of service
( Other:

( ) This Cou.rtwill only accept papers on 81 / 2 by 11 paper. Note that this does not include exhibits
( ) Pursuant to Local Civil Rule 5.1, discovery materials are not filed with the Court except by Order of the
Court. '

( ) Your N_Q_gME_App_e_al has been processed, and your case is closed. Your papers should be directed to:

United States Court of Appeals for the Second Circuit
Thurgood Marshall U. S. Courthouse

40 Foley Square .

New York, NY `10007

( ) Our records indicate that you are represented by an attorney. As such, you may not tile papers or
communicate directly with the Court. Please refer this matter to your attorney.

( ) The Court cannot act on your submission(s). To the extent that it is your intent to start a new action, or to
Ele a motion, please request the appropriate form(s) from our website or from our ofEce.

(\/) Q_th£r! '
Pr\'h/\€ dil'€(,h€m CJF Cl'!£m'\r)cr§ l’f">)S/S
l")C\\’\q Y€lvm§(f lt’.) YLl).

 

_ Case 2:18-cV-01303-.]S-AKT Document 34 Filed 02/12/19 Page 2 of 9 Page|D #: 175

Wi|liam G Proeiriedt Wi|liam G Prophy LLC
DBA WGP Contracting lnc.

Via : Certified regular mail

 

return receipt February 9, 2019
l'lOn. Judge Seybert F l L E D
U-S- Dlstrlct Judge u.s. dl§i:iz'ii:'zrxcsc)%i$rlc§n.ux
100 Federal Plaza * FEB 1 mg *

Central ls|ip, NY 11722
tone LAND oi=FicE

Fie:F|anagan,et al v. Wi|liam G. Prophy LLC et al

2:18-cv01303-JS-AKT REcE\vED
FEB 12 2019
Dear Honorable Judge Seybert: EDNY PROSE Ol"‘l¢>E

This letter is in response to Wi|liam T. Lavel|e and Stephen
Flanagan of Local 66 filing and amending of complaints.

On Monday February 11, 2019 at 2:00 pm we have a hearing
scheduled before Judge Seybert at this time Mr. Pulis of Scott
Mishkin law firm will withdraw as attorney ot record.

As defendant in this matter we seek a motion of disposition based
on several factors.

Defendants seek to file a monetary damage complaint due and
owing as a result ot the complaints filed by Wi|liam Lavelle,
Stephen Flanagan, and Local 66.

. Case 2:18-cV-013O3-.]S-AKT Document 34 Filed 02/12/19 Page 3 of 9 Page|D #: 176

United States District Court
Eastern District of New Vork

2218-CV-01303-JS-AKT

William G Prophy LLC
dba WGP Contracting inc.
William G Proefriedt

Plaintiffs
-Against-

William T Lavelle, Laveile Law l'-'irm and Associates

Stephen Flanagan, as a Trustee of the Genera| Building Laborers'
Local 66 Vacati_on Fund Stephen Flanagan as a Trustee of the
General Building Laborers’ Local 66 Weltare Fund; Stephen
Flanagan, as a Trustee of the Generai Building Laborers’ Local 66
Pension Fund; Stephen Flanagan as a Trustee of the Genera|
Building Laborers’ Local 66 Annuity Fund; Stephen Flanagan as a
Trustee of the General Building Laborers’Local 66 Laborers’
Emp|oyer Cooperative and Educational Trust Fund; Stephen
Flanagan as a Trustee ot the Genera| Building Laborers’ Local 66
Greater NY Laborers’ Emp|oyer Cooperative and Educational
Trust Fund; Stephen Flanagan as a Trustee of the General
Building Laborers’Loca| 66 Training Program; Stephen Flanagan
as a Trustee of the General Building Laborers’ Local 66 New York
State Health and Safety Fund; Stephen Flanagan, as a Business
Manager of GeneralBui|ding Laborers’ Local Union No. 66 of
the Laborers’ international Union of North America, AFL-ClO

Defendants.
___________________ x

v Case 2:18-cV-013O3-.]S-AKT Document 34 Filed 02/12/19 Page 4 of 9 Page|D #: 177

b

|n this action we seek a disposition of the matter in all respects
by the United States District Court Eastern District of New York.

Wi|liam G Proefriedt, William G Prophy LLC WGP Contracting |nc.
allege as follows:

1. The collective bargaining agreement is in effect for the Sagtikos
Manor job site only.

2. This action is a result of an agreement signed by David Ma|ico
of local 66. a copy of the agreement is attached. |n this
agreement with Local 66 it is clearly stated the agreement is for 1
project on|y.

3. ln this agreement with Local 66 signed by David Ma|ico it
specifically states the agreement is for duration of the project at
Sagtikos Manor.

4. ln this agreement with Local 66 signed by David Ma|ico the
agreement aiso states Local 66 will dispatch apprentices to WGP
Contracting |nc. for the purpose of employment at the Sagtikos
Manor job site Only.

5. As a part of this action we seek reasonable Attorney fees and
costs of action.

6. There are also damages we sustained to due a failure of local
66 to perform and provide apprentices for the 1 project our
agreement was in effect for at Sagtikos Manor job site.

‘ Case 2:18-cV-013O3-.]S-AKT Document 34 Filed 02/12/19 Page 5 of 9 Page|D #: 178

7. William G. Proefriedt is also seeking damages resulting from _
this action, due to loss in wages, time, and illness caused by this

Unl’eSl.

-Jurisdiction and Venue-
The jurisdiction of this Court is involved under the following
statues:
a) United States v Enmons no 71 -1193
b) Section 301 Taft Hartley Act
c) Hobbs-Act Fear of Economic Harm 410 U.S.396,400

d) venue properly lies in this district under the section 301 of
the Taft - Hartley Act

8. This action by Local 66 has no merit the collective bargaining
agreement they are trying to manipulate was for 1 PROJECT
ONLY as stated on the agreement signed by David Ma|ico 5/5/15

9. The only reason we entered into this agreement was to fulfill a
contract requirement for the Sagtikos Project .

10. Local 66 failure to provide apprentices as stated in the

agreement caused us to pay full wages resulting a monetary
damage

__' ' Case 2:18-cV-013O3-.]S-AKT Document 34 Filed 02/12/19 Page 6 of 9 Page|D #: 179

11 . Agreement was recinded upon non performance by local 66

12. New York State Department of Labor in Patchogue has
determined that our work requires highly skilled workers and
laborers’ from local 66 are not acceptable to fulfill these

requirements

13. Based on our experience provided we feel this is an attempt
at extortion the contracts that include these apprenticeship
requirements can become extortion traps. Hobbs-Act wrongful
use clause,... 18U.S.C.1951(b)(2)

14. This Agreement we entered into with local 66 for 1 project was
breeched by local 66 when they did not dispatch apprentices to
the Sagtikos Manor job site.

15. Labor Ftacketeering or using the union to collect funds with no
benefit to any of the employees of Wi|liam G Prophy LLC , WGP
Contracting lnc. This applies to all funds listed to include
Stephen Flanagan, ( office of inspector Genera|)

Remedies for this action

15. re- recind all agreement and actions caused by and with local
66 and all entities associated or named above, as per 5/5/15 letter

16. Make whole Wi|liam G Proefriedt , Wi|liam G Prophy LLC,

WGP Contracting |nc. for all legal fees, costs and of action and
loss of wages plus reasonable interest

-Claim For Relief-

_ Case 2:18-cV-013O3-.]S-AKT Document 34 Filed 02/12/19 Page 7 of 9 PageiD #: 180

17. William G Proefriedt repeats and realieges each and every
allegation set forth in items 1 through 16.

18. As a result of a faulty approach by counsel Scoti Mishkin and
independent audit of William G Prophy LLC and WGP
Contracting inc. Local 66 ran up accounting and legal fees.
The reasoning for this audit is questionable since the agreement
with Loca166 was for 1 project only , and they failed to provide
labor

19. We have every reason to believe as mentioned in section 301
of Taft - Hartly we have every right to seek monetary damages
from Local 66 for failure to comply with the terms of the 1 project
agreement

20. l have personally been under attack local 66 has shown up on
other job sites besides the Sagtikos Manor Site claiming a right to
the work. NYS Department of labor determined the work is not
local 66 work, it is Heavy Highway work,

21. Local 66 Delegate intimidated workers and created fear and
slowed up and stopped work activity, a Hobbs -Act Vio|ation.

22. Local 66 and all its funds be individually fined $10,000.00 for
violations to the Hobbs -Act as defined in 18 U.S.C. 1951

23. Local 66 is using this venue to exact a payment from William
G Prophy LLC WGP Contracting inc, and William G Proefriedt,
for fictitious services this is a violation of the Hobbs -Act (410.U.S.
396,401)

24. Local 66 and ali its funds have no legitimate claim

Case 2:18-cV-013O3-.]S-AKT Document 34 Filed 02/12/19 Page 8 of 9 PageiD #: 181
f

25. The expenses of this action ; economic harm; have been
actually borne by William G Proefriedt,

26. Accordingiy this action should permanently enjoin Local 66
and its entities from any and ali other actions against William G
Proefriedt, William G Prophy LLC ,WGP Contracting inc.

Wherefore , William G Proefriedt, William G Prophy LLC, WGP
Contracting inc. demand judgement against Local 66 , Stephen
Flanagan, and Wi|liam Laveiie.

1. EFiiSA does not apply to this case. A permanent injunction
should be issued as a resolution.

2. $100,000.00 in fines against Stephen Flanagan and his funds
at $10,000.00 each for a total of 10 funds listed in his complaint
and amended complaint

3. Ali fees and interest as required
4. Attorney’s fees, audit costs, and costs incurred in this action.

5. Loss of wages , time , and declining health issues caused by
this action,

6. For such other legal and equitable relief as the Court deems
appropriate

Dated : West Babyion , NY
February 9, 2019

William G Proefriedt l

[,

t

'W»-

C : - - - - `
_\: _ aSe 2 18 CV 01303 .]S AKT Document 34 Filed 02/12/19 Page 9 of 9 PageiD #: 182
C,§~i:€_"": _ ::_h_ ‘r_~“_-Z;`- :-:-:~:" -'“.:- ' :"'EZI`E

"`/éeneral Building Laborers’ Local Uni¢m No. 66

JOINT APPRENTICESHIP TRAINING COMMI'I`TEE

1600 WALT Wl>-iiTMM‘l ROAD. P.O. BOX 667. MELV|LLE, L.i.. N.Y. 11747~0867
Tei.: i'53‘ii ii234-2330 l Fax: (6`3‘!) 249~6290

A\To.'~iic =ai=.=ie-Fia
'~iorr.-=s -:oEl-~.ea
.=.-e-el=..\£ messina
:»Av.'~i za»:.:i-»E'-.L

D.-\\; 3 MA'..`Cf/`. '.Yhairman
S`FE°HE\ FL.ANAGA.’-i

Fi 395 *"`\T BOflr\-\ZA
PE"".:F". ZA"“..."$`\'E. `ER

f
)
lt

 

g

stay s. mrs
Sufi'olk County D}’Wl Capital Project No. 7164

Re: Sagtikos Mauer, Montauh Highway in Bay Shore, NY
**‘*m m mm mY***

'_I'o Whom lt Ma_v Concem:

WG? com¢sag, nies whose mailing'addms s 54 harmon Ave. nay shore anr
1_1706, is currently signatory to a miieetive bargaining agreement with Gmerél Building
Lzborers’ Local No. 66 of 1600 Wah Whitman R.d. Mdville t "\" 11747. Said agreement is
currently in effect for the Sagtikos Manor jobsite on Mrmtank Highway in Bay Shore. N’Y.

WG?Cmncting,lnc.mmremaiamgoodsmdingamrdingwthewuedive
bargaining agreement VIL`ID I"OR m DURE'HDN Of' T|IIS PRO}'EC~T 01 U!H'IL
Juae 30. 2018, whichever is first. A new letter of participation with our apprenticeship
program can be requested after that date

As a result WGP Contracting bac. is a participant in the General Building Loborers’-
Lomi No. 66 A.pprentiee¢hip P~mgram registered with the NY State Department of Labor
and therefore entitled to have l»eal No. 66 NY State registered Coostruction Cr-aft
Laborer apprentices dispatched to the company for the purpose of employment for the
Sagtikos Manor jobsite ONLY, in Ba,v Shore. N'Y for the Sui!foik Comlfy DP'W until that
date

me contact modine i£vandaxi¢m ofthis‘letter is needed. Our letters are job
speci£e.

ap ']i` ij '.
max w;la£?l:i;/(/CM b

Gen. Bidg, L\bonrs’ `local#€£
JATC

